Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (EP 2 546 430 A1) in view of Nilsson (EP 2 884 019 A1).  Nilsson ‘430 discloses a securing assembly (10) for suspending an article (2) comprising: an insertion arrangement for insertion into the article including an insertion portion (11) with an external thread and a radially outward load spreading portion (13); an attachment arrangement (4); the insertion arrangement and attachment arrangement comprising cooperating joining formation (5, 12 respectively); wherein the insertion portion and the attaching arrangement define a through passage for a suspending member (3).  Nilsson ‘430 does not disclose attaching arrangement with a fastening formation for a connector.  Nilsson ‘019 discloses a securing assembly similar to Nilsson ‘430 but, Nilsson ‘019 further discloses the attachment arrangement (407) to include a fastening formation (shown as the conical aperture) for attachment to a connector (407a) which secures the assembly to an elongated suspending member (404).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to provide the attaching arrangement of Nilsson ‘043 with a fastening formation for a connector as disclosed in Nilsson in order to connect the assembly with the elongated suspending member to suspend the article.  Once the combination was made, the insertion arrangement would be inserted into the article and the connecting member would connect to the elongated suspending member.


Allowable Subject Matter
Claims 1, 5-6, 12-14, 16-19, 21-26, 30, 75 and 84-85 are allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Purdy (US 3,022,034) is cited to teach an example of a suspending fastener with two projections.


              Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677